NON-FINAL ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 May 2022 has been entered.
 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings were received on 22 January 2019.  These drawings are acceptable.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6, and 8-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear from the phrase “an expansion space is disposed below the vertical flow path” what direction is below, and thus the recited structural relationship between the expansion space and the vertical flow path is indefinite. Claims 2-4, 6, 8-13 are rejected for the same reason due to their dependency upon said claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2010099616 (Watanabe) in view of Columbus et al. (U.S. Patent No. 5,171,532) and Smith (U.S. Patent No. 3,800,947).
Regarding claim 1, JP 2010099616 discloses a centrifugal separation container 1 for separating a material from tissue and body fluids using a centrifugal force, comprising: a first container 8; a second container (inner volume of first container 7); a first piston (outer surface of first container 7) positioned in the inside of the first container and configured to be movable up and down in the inside of the first container; an elastic body 9 positioned below the first piston in the inside of the first container and configured to elastically bias the first piston upward; a first connecting duct 12 having one end connected to the first container and the other end connected to the second container; and a first control valve 17 operating by a centrifugal force and configured to open and close the first connecting duct (Fig. 1, 3 and 4), but does not disclose wherein the first control valve comprises a first valve configured as an initial close valve that is closed before a centrifugal force is applied and that is opened after a centrifugal force is applied, wherein the first connecting duct comprises a first duct connected to the first container, a second duct connected to the second container, and a vertical flow path connecting the first duct to the second duct and extending vertically, and an expansion space is disposed below the vertical flow path, and wherein the first control valve comprises a weight body having a predetermined weight and an elastic ring disposed around the weight body, the first control valve closing the vertical flow path before a centrifugal force is applied as the weight body is friction-fitted in the vertical flow path, and escaping form the vertical flow path and moving toward the expansion space after a centrifugal force is applied so that an open state is maintained between the first duct and the second duct.
Columbus et al. discloses wherein the first control valve 350 comprises a first valve configured as an initial close valve that is closed before a centrifugal force is applied and that is opened after a centrifugal force is applied (col. 10 lines 51-58), wherein the first connecting duct comprises a first duct 356 connected to the first container 332, a second duct 362 connected to the second container 364, and a vertical flow path 358 connecting the first duct to the second duct and extending vertically, and an expansion space 374 is disposed below the vertical flow path, and wherein the first control valve comprises a weight body 354 having a predetermined weight, the first control valve closing the vertical flow path before a centrifugal force is applied as the weight body is friction-fitted in the vertical flow path, and escaping from the vertical flow path and moving toward the expansion space after a centrifugal force is applied so that an open state is created between the first duct and the second duct (col. 10 lines 51-58). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the container of JP 2010099616 with the valve and duct configuration of Columbus et al. for the purpose of providing a chamber for phase separation that has its long dimension oriented perpendicular to the direction of centrifugal force (col. 9 lines 23-28).
Smith discloses the first control valve (Fig. 5) comprises a first valve configured as an initial close valve that is closed before a centrifugal force is applied and that is opened after a centrifugal force is applied, a vertical flow path 22c, an expansion space 31c is disposed below the vertical flow path, and wherein the first control valve comprises a weight body 43c having a predetermined weight and an elastic ring 54c disposed around the weight body, the first control valve closing the vertical flow path before a centrifugal force is applied as the weight body 43c is friction-fitted in the vertical flow path, and escaping form the vertical flow path and moving toward the expansion space after a centrifugal force is applied so that an open state is maintained between the first duct and the second duct (Fig. 5; col. 4 line 57 – col. 5 line 11). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the container of JP 2010099616 with the valve of Smith for the purpose of transferring material from one chamber to another using centrifugation (col. 1 lines 19-29). 
Regarding claim 2, JP 2010099616 discloses wherein the centrifugal force has a component for moving the first piston downward (Fig. 3 and 4).

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2010099616 (Watanabe) in view of Columbus et al. (U.S. Patent No. 5,171,532) and Smith (U.S. Patent No. 3,800,947), as applied to claim 1 above, and further in view of WO 2007126357 (Andersson).
Regarding claim 11, modified JP 2010099616 does not disclose a third container; a second piston positioned in the inside of the third container and configured to be movable up and down in the inside of the third container; and a second connecting duct connecting the third container with the first container.
WO 2007126357 discloses a third container; a second piston (27, 33, and/or 35) positioned in the inside of the third container and configured to be movable up and down in the inside of the third container; and a second connecting duct (57 and/or 65) connecting the third container with the first container (Fig. 1 and 2). It would have been obvious for one having ordinary skill in the art to have provided the container of modified JP 20100996 with the additional container and piston taught by WO 2007126357 for the purpose of separating components in fluid in a centrifuge (Abstract).
Regarding claim 12, modified JP 2010099616 does not disclose further comprising a second control valve configured to open and close the second connecting duct, wherein the second connecting duct comprises a first line and a second line, the third container has an entrance hole formed above the second piston, the second piston is in close contact with an inner side surface of the third container, has a predetermined weight, and has a vertical through hole penetrating the second piston body vertically, the first line passes through the entrance hole and has one end connected to the second control valve and the other end connected to the vertical through hole, and the second line has one end connected to the second control valve and the other end connected to the first container.
WO 2007126357 discloses a second control valve 77 configured to open and close the second connecting duct 57, wherein the second connecting duct comprises a first line and a second line, the third container has an entrance hole 59 formed above the second piston 27, the second piston is in close contact with an inner side surface of the third container, has a predetermined weight MF, and has a vertical through hole penetrating the second piston body vertically, the first line passes through the entrance hole and has one end connected to the second control valve and the other end connected to the vertical through hole, and the second line has one end connected to the second control valve and the other end connected to the first container (Fig. 2). It would have been obvious for one having ordinary skill in the art to have provided the container of modified JP 20100996 with the centrifugal chamber configurations taught by WO 2007126357 for the purpose of separating components in fluid in a centrifuge (Abstract).
Regarding claim 13, modified JP 20100996 does not disclose wherein the second piston further comprises a weight body having a predetermined weight.
WO 2007126357 discloses wherein the second piston 27 further comprises a weight body MF having a predetermined weight (Fig. 2). It would have been obvious for one having ordinary skill in the art to have provided the container of modified JP 20100996 with the centrifugal chamber configurations taught by WO 2007126357 for the purpose of separating components in fluid in a centrifuge (Abstract).

Allowable Subject Matter
Claim 14 is allowable.
Claims 3, 4, 6 and 8-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments filed on 14 April 2022 with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUYI S LIU whose telephone number is (571)272-0496. The examiner can normally be reached MON - THURS 9:30AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Shuyi S. Liu/Examiner, Art Unit 1774